[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                              FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                               ________________________ ELEVENTH CIRCUIT
                                                                       DEC 02, 2010
                                      No. 10-12208                      JOHN LEY
                                  Non-Argument Calendar                   CLERK
                                ________________________

                                  Agency No. A094-798-783


VILMA ARELY ANDRADE-DE ALFARO,

lllllllllllllllllllll                                                          Petitioner,


                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                        Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                     (December 2, 2010)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

         Vilma Arely Andrade-De Alfaro, a native and citizen of El Salvador,
petitions for review of the decision of the Board of Immigration Appeals that

affirmed the denial of her motion to reopen her removal proceedings. We deny the

petition.

      On February 17, 2009, the immigration judge notified De Alfaro that her

removal hearing would be held on March 19, 2009. See 8 U.S.C. § 1229(a). De

Alfaro moved for a continuance on the ground that her attorney had a conflict in

his schedule, but the immigration judge did not rule on De Alfaro’s motion before

the hearing. De Alfaro did not appear for her removal hearing, and the

immigration judge denied De Alfaro’s motion to continue and ordered her

removed from the United States in absentia, id. § 1229a(b)(5)(A). De Alfaro

moved to reopen her removal proceedings, but the immigration judge denied the

motion. The Board found “appropriate” the decisions of the immigration judge to

deny De Alfaro’s motion for a continuance and to order her removed in absentia.

      The Board did not abuse its discretion by affirming the denial of De

Alfaro’s motion to reopen her removal hearing. De Alfaro’s failure to appear at

her removal hearing was not attributable to exceptional circumstances beyond her

control. See id. §§ 1229a(b)(5)(C)(i), (e)(1). De Alfaro received notice of her

removal hearing and, although her attorney could not attend because of a conflict,

De Alfaro does not assert that she could not appear at the hearing. De Alfaro


                                         2
argues that she failed to attend at “the instruction of the staff of her attorney,” but

she does not argue that conduct amounted to ineffective assistance of counsel. See

Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1274–75 (11th Cir. 2005). De Alfaro

failed to present evidence of circumstances so compelling that she would be

entitled to reopen her removal proceedings.

      We DENY De Alfaro’s petition.




                                           3